11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Garry Lon Brownlee,                           * From the 220th District
                                                Court of Comanche County,
                                                Trial Court No. CCCR-07-03016.

Vs. No. 11-15-00180-CR                        * August 21, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.